Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 1 of 13

Exhibit

 

 

 

 
Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 2 of 13

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

CARESA SOPHIA DAWKINS, index No.: 5\(~77] |2o2o0€
Date purchased

Plaintiff, Plaintiff designates
BRONX County
- against - As the Place of Trial
WAL-MART STORES EAST, LP, Basis of Venue is

Plaintiff's Residence

Defendant.

To the above named Defendant(s)

YOU ARE HEREBY SUMMONED to answer the complaint in this action,
and to serve a copy of your answer, or if the complaint is not served
with this summons, to serve notice of appearance, on the Plaintiff's
Attorney within twenty (20) days after the service of this summons,
exclusive of the day of service [lor within thirty {30) days after the
service is complete if this summons is not personally delivered to you
within the State of New York); and in case of your failure to appear or
answer, judgment will be taken against you by default for the relief

demanded herein.

Dated: Woodmere, New York
. September 29, 2020

    
   

  

I M. SCHAKAGA, P.C.
Attorney for Plaintiff
920 Railroad Avenue
Woodmere, New York 11593
(516) 490-8800

Defendant(s) Address
WAL-MART STORES EAST, LP,

28 Liberty Street
New York, New York 10005

10/06/2020
Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 3 of 13

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

ee ee a me ee ee ee ee x
CARESA SOPHIA DAWKINS, VERIFIED
COMPLAINT
Plaintiff, Index No.: S|\7777 20208
- against -
WAL-MART STORES EAST, LP,
Defendant.
ee ape ry gp Ss sp Xx

Plaintiff, as and for her Verified Complaint, complaining of
the Defendant, by her attorney, IRA M. SCHARAGA, P.C., alleges and
states as follows:

AS AND FOR A FIRST CAUSE OF ACTION
ON BEHALF OF THE PLAINTIFF CARESA SOPHIA DAWKINS

1. That at all times herein mentioned, the Plaintiff,
CARESA SOPHIA DAWKINS, was and still is a resident of the County
of BRONX, City and State of New York.

2. Upon information and belief, that at ali times
hereinafter mentioned, the Defendant, WAL-MART STORES EAST, LP,
was and is a foreign business corporation duly organized, existing
and authorized under and by virtue of the Laws of the State of New
York.

3. Upon information and belief, that at all times

hereinafter mentioned, the Defendant, WAL-MART STORES EAST, LP,

10/06/2020
Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 4 of 13

was and is a foreign corporation licensed to do business in the
State of New York, pursuant to the Laws of the State of New York.

4. Upon information and belief, that at all times
hereinafter mentioned, the Defendant, WAL-MART STORES EAST, LP,
solicits business in the State of New York.

5. Upon information and belief, that at all times
hereinafter mentioned, the Defendant, WAL-MART STORES EAST, LP,
expects its acts and business activities to have consequences
within the State of New York.

6. That at all times herein mentioned, the Defendant,
WAL-MART STORES EAST, LP, owned the premises commonly known as
Walmart, Store #: 3520 located at 400 Park Place, Secaucus, New
Jersey 07094.

7. That at all times herein mentioned, the Defendant,
WAL-MART STORES EAST, LP, rented the premises commonly known as
Walmart, Store #: 3520 located at 400 Park Place, Secaucus, New
Jersey 07094,

8. That at all times herein mentioned, the Defendant,
WAL-MART STORES EAST, LP, leased the premises commonly known as
Walmart, Store #: 3520 located at 400 Park Place, Secaucus, New
Jersey 07094.

9. That at all times herein mentioned, the Defendant,
WAL-MART STORES EAST, LP, by their agents, servants and/or

employees, operated the aforesaid store.

10/06/2020
Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 5 of 13

10. That at all times herein mentioned, the Defendant,
WAL-MART STORES EAST, LP, by their agents, servants and/or
employees, managed the aforesaid store.

11. That at all times herein mentioned, the Defendant,
WAL-MART STORES EAST, LP, by their agents, servants and/or
employees, maintained the aforesaid store.

12. That at all times herein mentioned, the defendant,
WAL-MART STORES EAST, LP, by their agents, servants and/or
employees, controlled the aforesaid store.

13. That at all times herein mentioned, the Defendant,
WAL-MART STORES EAST, LP, by their agents, servants and/or
employees, inspected the aforesaid store.

14. That at all times herein mentioned, the Defendant,
WAL-MART STORES EAST, LP, by their agents, servants and/or
employees, supervised the aforesaid store.

15. That at all times herein mentioned, the Defendant,
WAL-MART STORES EAST, LP, by their agents, servants and/or
employees, allowed said store to remain in a dangerous, defective,
and/or hazardous condition.

16. That at all times herein mentioned, the Defendant,
WAL-MART STORES EAST, LP, by their agents, servants and/or
employees, had knowingly allowed the store to remain in a

dangerous and hazardous condition.

17. That at all times herein mentioned, the Defendant,

10/06/2020
Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 6 of 13

WAL-MART STORES EAST, LP, by their agents, servants and/or
employees, caused and/or permitted a dangerous’ condition to exist
at the aforesaid store.

18. That at all times herein mentioned, the Defendant,
WAL-MART STORES EAST, LP, by their agents, servants and/or
employees, failed to properly keep the aforesaid store in a safe
and clean manner for customers lawfully on the aforesaid premises.

19. That on the 12th day of August 2020, Plaintiff,
CARESA SOPHIA DAWKINS, was a lawful customer at the aforesaid
store.

20. That on the 12% day of August 2020, Plaintiff,
CARESA SOPHIA DAWKINS, was caused to sustain serious and severe
personal injuries as a result of a slip and fall on the floor at
the aforementioned store.

21. That solely by reason of the negligence,
recklessness and carelessness of the defendant, its agents,
servants and/or employees as aforesaid, Plaintiff, CARESA SOPRIA
DAWKINS, became sick, sore, lame, bruised and disabled; received
serious permanent and severe injuries in and about diverse parts
of her person was caused to undergo surgery to her right knee and
experienced great pain and suffering and continues to suffer from
said injuries, that said Plaintiff, CARESA SOPHIA DAWKINS, has
been informed and verily believes said injuries to be permanent in

nature and Plaintiff is and will be incapacitated for a long

10/06/2020
Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 7 of 13

period of time, and Plaintiff was compelled to and did seek
medical aid, attention and treatment and care and will be
compelled to do so in the future and Plaintiff, CARESA SOPHIA
DAWKINS, was in other ways damaged.

22. That the occurrence was caused solely by the
negligence, recklessness, and carelessness of the Defendant
herein, its agents, servants, and/or employees, without any
negligence on the part of the Plaintiff contributing thereto.

23. This action falls within one or more of the
exceptions set forth in Article 16 of the CPLR.

24. That by reason of the foregoing, the Plaintiff,
CARESA SOPHIA DAWKINS, has been damaged in an amount which exceeds
the jurisdictional limits of all lower courts that would otherwise
have jurisdiction and said amount is to be determined by this
Honorable Court, all together with costs and disbursements of this
action. ,

WHEREFORE, the plaintiff demands judgment against the
defendant as follows:

Plaintiff demands judgment against the defendant In the
First Cause of Action, in an amount which exceeds the
jurisdictional limits of all lower courts that would otherwise
have jurisdiction and said amount is to be determined by this

Honorable Court all together with the costs and disbursements of

this action.

10/06/2020
Dated:

10/06/2020

Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 8 of 13

Woodmere, New York
September 29, 2020

     

IRA\M. SCHA , B.D.
Attorney for Plaint#fft
920 Railroad Avenue
Woodmere, New York 111598
(516) 490-8800
Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 9 of 13

STATE OF NEW YORK, COUNTY OF NASSAU:

I, IRA M. SCHARAGA, the undersigned, am an attorney admitted
to practice in the Courts of New York State, and say that I am the
attorney of record, or of counsel with the attorney(s) of record,
for the plaintiff(s) herein. I have read the annexed Summons and
Complaint and know the contents thereof and the same are true to
my knowledge, except those matters therein which are stated to be
alleged on information and belief, and as to those matters I
believe them to be true. My belief, as to those matters therein
not stated upon knowledge, is based upon the following:

Telephone conversations with the plaintiff review of documents in
Eile.

The reason I make this affirmation instead of plaintif£ (s) is
because the plaintiff(s) reside in a county other than where your
affirmant maintains his office.

I affirm that the foregoing statements are true under
penalties of perjury.

Dated: Woodmere, New York
September 29, 2020

IRA M. SCHARAGA, ESQ.

10/06/2020
Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 10 of 13

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF BRONX
CARESA SOPHIA DAWKINS, -
Plaintiff/Petitioner,
- against - Index No. 4] |~777 [2ZO2O0&
WAL-MART STORES EAST, LP,
Defendant/Respondent.
x
NOTICE OF ELECTRONIC FILING

(Consensual Case)
(Uniform Rule § 202.5-b)

You have received this Notice because:

1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
New York State Courts E-filing system ((NYSCEF”), and

2) You are a Defendant/Respondent (a party) in this case.

e If you are represented by an attorney:
Give this Notice to your attorney. (Attorneys: see "Information for Attorneys” pg. 2).

® if you are not represented by an attorney:

You will be served with all documents in paper and you must serve and file your
documents in paper, unless you choose to participate In e-filing.

if you choose to participate in e-filing, you must have access to a computer and a

scanner or other device to convert documents into electronic format, a connection
to the internet, and an e-mail address to recelve service of documents.

The benefits of participating in e-filing include:
@ serving and filing your documents electronically seam
@ free access to view and print your e-filed documents
@ limiting your number of trips to the courthouse
® paying any court fees on-line (credit card needed)

To register for e-filing or for more information about how e-filing works:

@ visit: www.nycourts.gov/efile-unrepresented or

@ contact the Clerk’s Office or Help Center at the court where the case was filed. Court
contact information can be found at www.nycourts.gov

Page 1 of 2 EF-3.

10/06/2020
Dated:

Ira M. Scharaga, Esq.

Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 11 of 13

To find legal information to help you represent yourself visit www.nycourthelp.gov
information for Attorneys

An attorney representing a2 party who is served with this notice must either consent or
decline consent to electronic filing and service through NYSCEF for this case.

Attorneys registered with NYSCEF may record their consent electronically in the manner
provided at the NYSCEF site. Attorneys not registered with NYSCEF but intending to
participate in e-filing must first create a NYSCEF account and obtain a user ID and
password prior to recording their consent by going to www.nycourts.gov/efile

Attorneys declining to consent must file with the court and serve on all parties of record a
declination of consent.

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center

(phone: 646-386-3033; e-mail: nyscef@nycourts gov).

October 1, 2020

 

920 Railroad Avenue

 

 

 

 

 

 

 

 

 

Name
ira M. Scharaga, P.C. | Woodmere, New York 11598
Firm Name Address
(516) 490-8800
Phone
ira@iraslaw.com
E-Mail
To: Wal-Mart Stores East, LP
28 Liberty Street
New York, New York 10005
2/24/20
Index # Page 2 of 2 EF-3

10/06/2020
Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 12 of 13

NYSCEF - Bronx County Supreme Court
Confirmation Notice

    
 

 
 

y
>
ay

 

 

The NYSCEF website has received an electronic filing on 10/01/2020 01:32 PM. Please kesp this notice
a5 @ confirmation of this filing.

index Number NOT assigned
Caresa Sophia Dawkins v. Wal-mart Stores East, LP
Assigned Judge: None Recorded

Documents Received on , 10/01/2020 01:32 PM

Doc # Document Type —
1 SUMMONS + COMPLAINT

Filing User

ira Scharaga | ira@irasiaw.com
920 Railroad Ave, Woodmere, NY 11598

E-mail Notifications
An email regarding this filing has been sent to the following on 10/01/2020 01:32 PM:

IRA SCHARAGA - ira@iraslaw.com

Email Notifications NOT Sent

Role Party Attorney
Respondent Wal-mart Stores East, LP No consent on record.

* Court rules require hard copy service upon non-participating parties and attorneys who have opted-out or declined
consent,

 

Hon. Luls M. Diaz, Branx County Clerk
Phone: 716-590-8122 (fax) Website: http://www.bronxcountyclerkinfo.com/law

 

NYSCEF Resource Center, nyscef@nycourts.gov
Phone: (646) 386-3033 | Fax: (212) 401-9146 | Website: www.nycourts.gov/efile

Page 1 of 1

10/06/2020
Case 1:20-cv-11105 Document 1-1 Filed 12/31/20 Page 13 of 13

»

Enclosure
SUPREME COURT OF THE STATE OF NEW YORK.
COUNTY OF BRONX

 

CARESA SOPHIA DAWKINS,

Plaintiff,

-against-

WAL-MART STORES EAST, LP,

Defendant.

i]

VERIFIED SUMMONS AND COMPLAINT

IRA M. SCHARAGA, ESQ.
Attorneys at Law
Attorneys for Plaintiff (s)

920 Railroad Avenue
Woodmere, New York 11598
(516) 490-8800

 

Pursuant to 22 NYCRR 130-1-.1, the undersigned, an attorney admitted to practice in the courts
of New York State, certifies that, upon information and belief and reasonable inquire, the

contentions contained in the annexed document are not frivolays.
Dated: 10| t v0 Signature hn M

Print Signer’s Name

 

 

Service of a copy of the within is hereby admitted.

10

10/06/2020
